      Case 5:20-mj-00456-DUTY Document 11 Filed 09/24/20 Page 1 of 4 Page ID #:33



 1
 2
 3
 4                                                           ~ s~ 2a ~o
 5
6
 7
                          UNITED STATES DISTRICT COURT
g l
9~                      CENTRAL DISTRICT OF CALIFORrTIA
10
      UNITED STATES OF AMERICA,                     Case No.: ~ ~^^ ~~j
11                                                             ~c.{/  ~Q
                       Plaintiff,
12                                                  ORDER OF PRETRIAL
                  v.                                DETENTION
13                                                 (18 U.S.C. §§ 3142(e),(i))
14
                       Defendant.         )
15
16                                            I.
17 A.     (1(j   On motion ofthe Government in a case that involves:
18         1.    () a crime of violence, a violation of 18 U.S.C. § 1591, or an
19                     offense listed in 18 U.S.C. § 2332b(g)(5)(B)for which a
20                     maximum term ofimprisonment often years or more is
21                     prescribed.
22        2.     () an offense for which the maximum sentence is life
23                     imprisonment or death.
24        3.     (~    an offense for which a maximum term ofimprisonment often
25                      years or more is prescribed in the Controlled Substances Act,
26                     the Controlled Substances Import and Export Act, or the
27                      Maritime Drug Law Enforcement Act.
28
                                              1
      Case 5:20-mj-00456-DUTY Document 11 Filed 09/24/20 Page 2 of 4 Page ID #:34



  1        4.   () any felony if defendant ha.s been convicted oftwo or more
 2                      offenses described above,two or more state or local offenses
 3                      that would have been offenses described above if a
 4                      circumstance giving rise to federal jurisdiction had existed, or a
 5                      combination ofsuch offenses..
 6         5.   () any felony that is not otherwise a crime of violence that
 7                      involves a minor victim, or that involves possession or use of a
 8~                     firearm or destructive device or any other dangerous weapon,
 9                      or that involves a failure to register under 18 U.S.0 § 2250.
10 B.      On motion (~ by the Government /()ofthe Court sua sponte in a case
11         that involves:
12         1.   (~      a serious risk defendant will flee.
13         2.   () a serious risk defendant will:
14               a.   () obstruct or attempt to obstruct justice.
15               b.   () threaten, injure ar intimidate a prospective witness or
16~                           juror, or attempt to do so.
17 C.      The Government(~ is /()is not entitled to a rebuttable presumption that
18         no condition or combination of conditions will reasonably assure
19        defendant's appearance as required and the safety or any person or the
20        convnunity.
21
22                                           II.
23        The Court finds that no condition or combination ofconditions will
24 reasonably assure:
25 A.     (~     the appearance of defendant as required.
26 B.     (~     the safety ofany person or the community.
27
28
                                              2
         Case 5:20-mj-00456-DUTY Document 11 Filed 09/24/20 Page 3 of 4 Page ID #:35

S



     1                                           III.
     2         The Court has considered:
     3 i A.    the nature and circumstances ofthe offenses) charged;
     4 B.      the weight of the evidence against defendant;
     5 C.      the history and characteristics of defendant; and
     6 D.      the nature and seriousness ofthe danger to any person or the community
     7         that would be posed by defendant's release.
     8                                           IV.
     9         The Court has considered all the evidence proffered and presented at the
    10 hearing, the arguments and/or statements ofcounsel, and the Pretrial Services
    11 Report and recommendation.
    12                                           V.
    13        The Court concludes:
    14 A.     (~     Defendant poses a serious flight risk based on:
    15              (~     information in Pretrial Services Report and Recommendation
    16              (~      other: ~'•~laM~~--
    17
    18
    19 B.     (~     Defendant poses a risk to the safety of other persons and the
    20        community based on:
    21             (~      information in Pretrial Services Report and Recommendation
    22              (~()    other:   !~0 n~.fJl~.t/~,~'
    23
    24
    25 C.     ()     A serious risk exists that defendant will:
    26        1.    ()obstruct or attempt to obstruct justice,
    27        2.    ()threaten,injure, or intimidate awitness/juror, or attempt to do so,
    28
                                                  3
v        Case 5:20-mj-00456-DUTY Document 11 Filed 09/24/20 Page 4 of 4 Page ID #:36



     1        based on:
     2
     3
     4
     5 D.    (~     Defendant has not rebutted by sufficient evidence to the contrary the
     6              presumption provided in 18 U.S.C. § 3142(e)that no condition or
     7              combination ofconditions will reasonably assure the appearance of
     8              defendant as required.
     9 E.    (~)   Defendant has not rebutted by sufficient evidence to the contrary the
    10             presumption provided in 18 U.S.C. § 3142(e)that no condition or
    11             combination of conditions will reasonably assure the safety of any
    12             other person a.nd the community.
    13                                         VI.
    14' A.   IT IS THEREFORE ORDERED that defendant be detained prior to trial.
    15 B.    IT IS FURTHER ORDERED that defendant be committed to the custody of
    16       the Attorney General for confinement in a correcrions facility sepaxate, to
    17       the extent practicable, from persons awaiting or serving sentences or being
    18       held in custody pending appeal.
    19 C.    IT IS FURTHER ORDERED that defendant be afforded reasonable
    20       opportunity for private consultation with counsel.
    21 D.    IT IS FURTI~R ORDERED that, on order of a Court ofthe United States
    22       or on request of an attorney for the Government, the person in charge ofthe
    23       corrections facility in which defendant is confined deliver defendant to a
    24       United States Marshal for the purpose ofan appearance in connection with a
    25       court proceeding.
    26
         DATED: ~f--t-„n ~~ 2~ ~ Z~~
    27
                                                     United States Magistrate Judge
    28
                                               D
